Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/REMARKS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Disclosure
The disclosure is objected to because of the following informalities:
The inventor’s oath or declaration is missing, see MPEP 602.01 or 602.05(a).
Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including an electromagnetic component assembly with the limitations of first and second surface mount terminals respectively extending perpendicular from the pair of winding legs opposite the top winding section, wherein the first surface mount terminal extends in a first direction and solely on the bottom side of the first magnetic core piece, and wherein the second surface mount terminal extends in a second direction solely on the bottom side of the second magnetic core piece.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
May 21, 2022